FILED
                            NOT FOR PUBLICATION
                                                                            FEB 18 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JINHUA HAN,                                      No. 13-70588

              Petitioner,                        Agency No. A096-344-414

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 9, 2016
                               Pasadena, California

Before: FARRIS, CLIFTON, and BEA, Circuit Judges.

      Jinhua Han, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ decision dismissing her appeal from an immigration

judge’s denial of her application for asylum.

      The immigration judge’s adverse credibility determination, entered in the

course of proceedings on Han’s asylum application, is not supported by substantial


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
evidence. Under Yeimane-Berhe v. Ashcroft, 393 F.3d 907 (9th Cir. 2004), the

submission of a fraudulent document cannot serve as the sole basis for an adverse

credibility determination without a finding, or at least an indication, that the

petitioner knew or should have known that the document was fraudulent. Id. at

911; see also Khadka v. Holder, 618 F.3d 996, 1001 (9th Cir. 2010). There has

been no finding, and there is no indication in the record, that Han knew or should

have known that her resident identification card was fraudulent. Her submission of

that counterfeit document, on its own, cannot sustain an adverse credibility

determination. See Yeimane-Berhe, 393 F.3d at 911.

      We therefore grant Han’s petition for review and remand the case to the

Board of Immigration Appeals for reconsideration on an open record.

      PETITION GRANTED; REMANDED.




                                           2